Citation Nr: 1433213	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  04-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disabilies.

2.  Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to service-connected disabilies.

3.  Entitlement to service connection for a left foot posterior calcaneal spur, to include as secondary to service-connected disabilies.

4.  Entitlement to service connection for degenerative joint disease of the first metatarsophalangeal (MTP) joint, left foot, to include as secondary to service-connected disabilities.

5.  Entitlement to an increased rating for residuals of a shell fragment wound (SFW) of the left leg with fractures of the tibia, fibula and fifth metatarsal and cuboid bones, with Muscle Group XII injury, currently evaluated as 30 percent disabling. 

6.  Entitlement to an increased rating for residuals of a shell fragment wound of the right leg, with Muscle Group XI injury, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial rating in excess of 10 percent for sensory neuropathy of the left foot.

8.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left mid-foot.  

9.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2003 (left leg SFW and right leg SFW), May 2009 (left foot neuropathy, left midfoot arthritis, left ankle, left knee, left foot calcaneal spur, and first MTP joint of left foot), and September 2009 (PTSD) rating decisions by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

In September 2006, the Board issued a decision denying the Veteran's claims for a rating in excess of 30 percent for residuals of a shell fragment wound of the left leg, and also denied a rating in excess of 10 percent for residuals of a shell fragment wound of the right leg.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2006, the Court remanded the Board's decision for compliance with the instructions in the joint motion to remand.  

Pursuant to the Court's Order and the Joint Motion for a remand, in March 2008, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of an earlier effective date for service connection for his foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In rating decisions dated in August 2013 and September 2013, the RO granted service connection for diabetes mellitus, denied a claim to reopen a claim for service connection for a lumbar spine disability based on new and material evidence, and granted a total disability rating for compensation purposes based upon individual unemployability effective from May 28, 2008.  The Veteran has not initiated an appeal of either rating decision.  The Veteran does have the remainder of the one-year period from the date of notification to file a notice of disagreement to initiate an appeal of any decision therein.

The issues of entitlement to service connection for degenerative arthritis of the left knee, service connection for degenerative arthritis of the first MTP joint of the left foot, and service connection for a left ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's left foot posterior calcaneal spur disability was incurred during active service.

2.  Throughout the rating period on appeal, the residuals of the shell fragment wound of the left leg are manifested by tissue loss of the left tibia and complaints of pain and muscle spasms and are productive of a severe impairment.

3.  Throughout the rating period on appeal, the residuals of the shell fragment wound of the right leg are manifested by asymptomatic scars, without evidence of tenderness, painful motion or weakness, and results in moderate impairment.

4.  Throughout the rating period on appeal, the Veteran's sensory neuropathy of the left foot has resulted in decreased sensation demonstrating no worse than mild incomplete paralysis.

5.  Throughout the rating period on appeal, degenerative arthritis of the left mid-foot has been manifested by pain.  

6.  From the effective date of service connection in January 2004, posttraumatic stress disorder is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

CONCLUSION OF LAW

1.  The criteria for service connection for left foot posterior calcaneal spur are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for a rating in excess of 30 percent for residuals of a shell fragment wound of the left leg with fractures of the tibia, fibula and fifth metatarsal and cuboid bones with Muscle Group XII injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.41, 4.44, 4.45, 4.55, 4.56, 4.71, 4.73, 4.118, Diagnostic Codes 5284, 5312 and 7800 et. seq. (2013).

3.  The criteria for a rating in excess of 10 percent for residuals of a shell fragment wound of the right leg, with Muscle Group XI injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.41, 4.44, 4.45, 4.55, 4.56, 4.71, 4.73, 4.118, Diagnostic Codes 5284, 5311 and 7800 et. seq. (2013).

4.  The criteria for an initial rating in excess of 10 percent for sensory neuropathy of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2012).

5.  The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the left mid-foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2013).

6.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for a left foot posterior calcaneal spur disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post adjudication VCAA notice by letters, dated in May 2003, April 2008 and May 2008.  As for content of the VCAA notice, the documents complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

To the extent that complete VCAA notice came after any initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in May 2009 and January 2014.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Where, as here, the appeals for higher initial ratings for residuals of left foot neuropathy, left foot degenerative disease, and PTSD stem from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in May 2010 (for the left foot ratings) and September 2011 (for PTSD) which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, reports from private medical caregivers, records from the Social Security Administration, and afforded the Veteran VA examinations in April 2003, June 2008, August 2011, and July 2012.  

The reports of the April 2003, May 2008, August 2011, and July 2012 VA examinations and opinions included a review of the Veteran's medical history, including his service treatment records, an interview, and an examination of the Veteran, as well as sufficient findings to rate the disabilities and reasons to explain the opinions and conclusions reached.  The Board acknowledges the argument made by the Veteran's attorney in October 2013 that some VA examinations are inadequate as the reports have used the International Classification of Diseases, rather than the Diagnostic Codes for the disabilities involved.  The Board finds the labels do not control the adequacy of a report.  Instead, the critical question is whether the examiner provides the information necessary to rate a disability pursuant to the schedular criteria of the relevant Diagnostic Codes even if there is no direct reference to the Diagnostic Codes.  Here, as more thoroughly discussed below, the VA examiners discussed the Veteran's limitations, symptoms, and findings such as range of motion or the body areas where the Veteran experiences neurological symptomatology.  All of the items are directed towards the relevant schedular criteria and provides the Board with the information necessary to apply the proper rating under the appropriate Diagnostic Code.  Therefore, the Board concludes that the VA examinations and opinions are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional relevant evidence pertinent to any claim, and as there are no additional relevant records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is listed as a disease under § 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

The Veteran received shrapnel wounds in the left lower extremity while serving in Vietnam.  He is currently service connected for residuals of a shell fragment wound of the left leg with fractures of the tibia, fibula and fifth metatarsal and cuboid bones with peripheral nerve involvement, Muscle Group XII, degenerative arthritis of the left mid-foot, sensory neuropathy of the left foot, and scars of the left leg.  The Veteran has also been diagnosed with a left foot posterior calcaneal spur, which he contends is service related.

Although the service treatment records demonstrate extensive medical treatment for shrapnel wounds to the left lower extremity, there is nothing in the records suggesting that the posterior calcaneal area of the left foot was injured by shrapnel.  Instead, as noted, there were fractures of the tibia and fibula, shrapnel wound to the calf muscles, and an injury to the cuboid bone as well as the 5th metatarsal joint.  The separation examination in March 1969 made no mention of any complaint or diagnosis of a disability involving the posterior calcaneal area of the left foot including a calcaneal spur.  

In VA examinations in June and July 1969, the examiners noted the wounds to the left leg included a tibia fracture and a cuboid bone fracture.  There also were separate neurological findings such as a mild foot drop, a slightly weak dorsiflexion of the left large toe, and a slightly decreased Achilles tendon reflex.  There was no mention of a calcaneal spur.   

In May 1970, the Veteran complained of sharp pain across his left ankle late in the day.  Again, there was a slightly decreased Achilles tendon reflex.  The Achilles tendon reflex findings were attributed as a residual to the shrapnel wound of the calf.  

In a VA examination in April 2003, an x-ray reported a small inferior posterior calcaneal spur of the left foot but the VA examiner noted the Veteran had the usual range of motion.  In an addendum dated in July 2003, the VA examiner determined that it was at least as likely as not that the posterior calcaneal spur was related to service as there was a causal event in service (not specifically named), without any post-service causal event.  

In May 2008 VA examination, the Veteran stated his whole left leg aches and the left ankle started aching constantly all the time in 2000.  X-rays noted no acute fracture or dislocation of the left foot, but shrapnel was noted in the distal left leg and the left calcaneum consistent with the clinical history of shrapnel.  The examiner concluded, however, that there was no evidence of a left calcaneal spur.  

In an August 2009 report by a private physician, Dr. J. Hassman offered opinions as to whether various disabilities were related to the Veteran's service, but specifically stated she had no opinion as to whether the left posterior calcaneal spur was related to service as it did not show in the X-rays of May 2008.  The Veteran had heel pain but a calcaneal spur is not necessarily associated with heel pain and the heel pain in this instance would be best addressed within the context of the degenerative joint disease of the left foot.  In her own examination, she elicited tenderness over the left calcaneocuboid joint, the left calcaneus, and left heel.  

In July 2012, a VA examiner concluded that the left heel spur was not caused by, had its onset, is related to service, or was caused by or aggravated by the Veteran's service connected disabilities, but the opinion did not offer any rationale for the conclusion reached.  Instead, the opinion focused on the first metatarsophalangeal joints of each foot and noting there are bilateral findings in each foot.  The examiner also noted prior radiological studies were not available for review.  

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for a left foot posterior calcaneal spur disability are met.  The VA examination in 2003 not only demonstrated the existence of the spur on X-rays, but the examiner also concluded that the spur was related to service.  Hence, there is evidence for all three elements under Shedden.  The Board acknowledges that the VA examiner in July 2012 did not find a relationship between service and a left posterior calcaneal spur.  Moreover, Dr. Hassman stated she had no opinion concerning the spur because there was no evidence of the spur in a subsequent 2008 X-ray.  Therefore, both physicians based their conclusions upon the current absence of a disability.  Normally, there must be competent evidence of a current disability or disorder due to an injury, disease, or event in service, or there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held, however, that if there is evidence of a current disability at the time the claim is filed or during the pendency of the claim, the veteran may be granted service connection even though the disability resolves prior to VA adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (disability shortly before the claim is filed).  Here, the Veteran had a current disability at some point during the pendency of his claim and the 2003 VA examiner related it to service.  

Accordingly, the Board finds that the evidence is in equipoise that the Veteran has a current disability, a left posterior calcaneal spur, and the medical evidence that it is related to service is in approximate balance; triggering the Board's statutory duty to accord the Veteran the benefit of the doubt.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted as to the issue of service connection for a left foot posterior calcaneal spur.

Increased Rating Claims-General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; see DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; see DeLuca, 8 Vet. App. at 206 -07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  38 C.F.R. § 4.59.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Effect of Lay Opinions on Assigned Ratings

The Board recognizes that the evidence supporting the Veteran's claims for higher ratings for his disabilities include his statements regarding the severity particularly pain.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed below, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the legs, knees, and feet.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Facts for Increased Rating Claims for the Lower Extremities

The Veteran received shrapnel wounds in the left and right lower extremities while serving in Vietnam.  He is currently service connected for residuals of a shell fragment wound of the left leg with fractures of the tibia, fibula, and fifth metatarsal and cuboid bones with Muscle Group XII injury, currently evaluated at 30 percent, degenerative arthritis of the left mid-foot, currently evaluated at 10 percent, and sensory neuropathy of the left foot, evaluated at 10 percent.  He is also service connected for residuals of a shell fragment wound of the right leg, Muscle Group XI, currently evaluated at 10 percent.  For all of the foregoing disabilities, the Veteran asserts that each disability warrants a higher rating.  The Board also notes the Veteran is separately service connected for the scars he suffered from the shrapnel wounds, but the ratings for those scars are not before the Board in this appeal.  

In a VA examination dated in April 2003, the VA examiner diagnosed a severe injury to left Muscle Group XII and a moderate injury to right Muscle Group XI.  There are foreign bodies, as likely as not shell fragments, in the soft tissues of the bilateral legs near the knees, bilateral ankle soft tissues, and left lateral foot.  The Veteran had limited range of motion of the left ankle, and the right knee, mild degenerative joint disease of the left lateral mid foot and first metatarsalphalangeal joint.  

X-rays showed gunshot wound fragments bilaterally, including a small gunshot wound fragment at the lateral aspect of the foot and mild degenerative changes at the lateral aspect of the mid-foot.  The radiologist also thought there might be mild degenerative changes at the first metatarsophalangeal joint as well.  The ankles were within normal limits. The Veteran also had mild degenerative joint disease of the knees bilaterally.

The Veteran also reported muscle pain, fatigue, and limited range of motion of the knees bilaterally.  He had difficulty with bending, kneeling, stepping over items, descending stairs, yard work, home maintenance, and housekeeping.  He needs assistance with laying carpet and tile, moving furniture, or carrying his children.  On a routine basis, the Veteran has difficulty with squatting, kneeling, climbing, bending from the waist, prolonged standing, reaching over head, and lifting.  The Veteran used knee braces routinely to help reduce the pain.  At the time of the VA examination, the Veteran worked a 40 hour week as a senior die engineer.   

The examiner noted major tissue loss on the left anterior tibia and minor tissue loss of tissue in the left foot.  There was no tendon damage, constitutional signs of a bone disease, objective evidence of deformity, angulation, false motion, shortening, intra-articular involvement, malunion, nonunion, loose motion, false joint, tenderness, drainage, edema, painful motion, weakness, redness, or heat. The Veteran had active range of motion of the bilateral knees, bilateral ankles, and bilateral feet without pain, lack of endurance, or weakness noted on exam, even after repetition.  The Veteran had normal muscle strength (5/5) for both lower legs but complained of frequent muscle spasms that are aggravated by activity. These muscle spasms were not seen on exam, but the examiner did feel muscle contraction.  The Veteran also had multiple scars, which as noted above, have received a separate rating.  

In a VA examination in May 2008, it was determined that the Veteran had mild sensory neuropathy left foot that was due to or a result of service connected shrapnel fragment wounds to left leg and foot.  The Veteran complained of loss of sensitivity from the lateral aspect of the left leg into the foot as well as tingling in the left thigh.  The Veteran stated his whole left leg aches but his left ankle started bothering him around 2000.  It just started aching all the time.  The Veteran states he has constant pain in the muscles of both legs.  He wakes up almost each night by muscle spasms - "Charlie horses"- in both legs and the left foot.  He also complained of pain, decreased coordination, fatigability, weakness, and uncertainty of movement with the left lateral foot, pain, decreased coordination, fatigability, weakness, uncertainty of movement, and spasms of the left leg, but only spasms and pain with the right leg (calf).  The Veteran could not do prolonged standing or walking.

Upon examination, the Veteran had a normal gait and there were no bone abnormalities, flail joint or a false flail joint.  The examiner noted there was no nerve dysfunction and any nerve problems had a mild effect on sports and exercise, but no effect on any other activity of daily living.  X-rays noted shrapnel in the distal portions of both legs.  It was noted that these fragments were at the old fracture sites.  Degenerative changes were noted in the first metatarsophalangeal joint of the left foot and the corresponding joint of the right foot.   There was no significant abnormality found on an EMG.  Left knee range of motion was 0 to 107 and the right was 10 to 100.  The left ankle dorsiflexion was 0 to 8 degrees and plantar flexion was 0 to 14 degrees, both without objective evidence of pain.  Right dorsiflexion was 0 to 10 degrees and plantar flexion was 0 to 38 degrees.  There was no objective evidence of pain nor was there any additional limitation after repetition.  The examiner did not believe the Veteran gave his full effort.  There was no ankylosis.  

Muscle atrophy was present as the left leg circumference was slight smaller than the right but the examiner did not find any abnormal muscle tone or bulk, abnormal movements such as tremors or tics, and the joints were not affected by the nerve disorder.  There were no residuals of nerve damage, tendon damage, or bone damage.  There was a loss of deep fascia or muscle substance but no joint motion was limited by the muscle injury.  In terms of the Veteran's comfort, endurance, and strength was sufficient to perform activities of daily living.  Muscle group strengths were 5/5 and sensation was normal except for a decreased sensation for pain on the lateral side of the foot, which indicated the sural nerve was affected.   This had a mild effect on exercise and sports but no other usual daily activity such as chores or travelling.  

As to the left leg muscle injury disability, there was injury to the peroneus longus and tibialis anterior muscles, but the muscle strength for both was 5/5.  The examiner noted it had a moderate effect on shopping, exercise, and sports, and mild effect on recreation and travelling.  On the right, the examiner noted injury to the triceps surae and tibialis anterior muscles, but the muscle strength for both was 5/5.  For the right leg muscle injury, the effect was mild for all activities.  

In a report dated in August 2009, Dr. J. Hassman, submitted opinions she had reached after reviewing his medical records and an examination.  She noted that the Veteran had worked until three years ago at General Motors, where he was lead engineer because he could not physically perform his job.  She noted that he was receiving Social Security Disability Benefits for osteoarthritis.  He reportedly complained of muscle spasms and constant leg pain in the muscles of both legs, decreased coordination, increased fatigue, and weakness.  It was noted that, although the pain was constant, he had a flare-up every day.  He reported pain with weight bearing in both the leg and the foot.  In addition, he reportedly experienced left foot pain if anything was tight around the foot, so he never tightened the shoelaces.  He asserted that the left leg aches and cramping awoke him at night.  It was noted that he also complained of bilateral heel pain.  It was reported that the left heel had been bothering him since service, but that the right heel started bothering him two years ago.  It was reported that he had been using prescribed orthotics, which has helped with the right heel pain.  

Upon examination, the Veteran had no obvious pain or limp with ambulation.  He had a 6 cm scar over the left proximal calf, an 8 cm by 4 cm skin graft over the left proximal anterior calf, and a 4 cm diagonal scar over the anteromedial calf.  There was loss of muscle mass over the left midcalf area.  The right leg had a well healed scar over the proximal right calf.  The right ankle range of motion was 10 degrees dorsiflexion and 65 degrees plantar flexion.  His left ankle range of motion was 5 degrees dorsiflexion and 58 degrees plantar flexion.  Right thigh circumference was 44 cm, and right calf circumference was 38.5 cm.  The left thigh circumference was 43 cm, and right calf circumference was 35 cm.  Dr. Hassman also noted that the right foot was a centimeter longer than the left.  

There was a moderately tender prominence over the dorsum of the left lateral foot and over the proximal lateral metatarsals.  The mid dorsum prominence of the left foot produced an increased height to the left foot and resulted in stiffness of the foot,  The left foot was less supple and less flexible than the right foot.  Dr. Hassman also noted tenderness over the left calcaneocuboid joint, left calcaneus, and left heel.  There were no obvious deformities or other findings reported about the right foot.  The neurological examination was normal except a decreased light touch sensation over the lateral aspect of the left lateral mid-foot, involving an area approximately 3 cm wide.  

She concluded that the Veteran's service connected shrapnel wounds did not warrant an increase in rating.  She noted as to the Muscle Group XII disability, that the Veteran did not have a nonunion or loose motion of the fracture sites, required use of a brace, limited motion of the joint, ankylosis, or amputation of the joint.  As to the right leg, the Veteran did not suffer a through- and-through wound, sloughing of tissue, loss of muscle, or fascia.  

She also concluded that the Veteran had degenerative arthritis of the left foot which is more likely than not caused by his service-connected fractures to the left foot (cuboid and fifth metatarsal bones).  The symptoms are constant pain in the left foot and left heel, which she characterized as moderately severe.  He also had swelling, tenderness, and deformity in the area of the degenerated joints.  

In a VA examination in July 2012, the examiner concluded that the Veteran's left ankle condition, degenerative joint disease, or the degenerative joint disease of the left first metatarsalphalangeal joint was not so functionally impaired such that he would be equally well served by an amputation with prosthesis.  Radiological exam of the left ankle evidences the ankle mortise is normal and no significant degenerative process noted.   The examiner did not find any signs of degenerative arthritis or ankylosis of the ankle, subtalar and/or tarsal joint.  There was no laxity and muscle strength was normal.  The left ankle dorsiflexion was 0 to 15 degrees and plantar flexion was 0 to 35 degrees, both with evidence of pain at the endpoint.  Right dorsiflexion was 0 to 15 degrees and plantar flexion was 0 to 40 degrees.  There was pain at the end of each motion and no change with repetition.  As to the peripheral neuropathy of the left foot, it had no impact on his ability to work and functional impairment was not the same as the situation where he would be equally well served by an amputation with prosthesis.  All nerves of both lower extremities were normal upon examination.  He had a normal gait although he used a cane.  Sensation was normal except for the lower left/ankle and the foot and toe bilaterally.  Reflexes and muscle strength were normal.  The Veteran did not complain of any numbness, paresthesias, or dysesthesias.  The left lower extremity had moderate pain, but the Veteran did not have any complaints regarding the right lower extremity.  

General Criteria for Muscle Disabilities

Under 38 C.F.R. § 4.56, governing the evaluation of muscle disabilities, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. 

A slight disability of muscles anticipates the following:  (i) Type of injury. Simple wound of muscle without debridement or infection.  (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c).  (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. 

A moderate disability of the muscles anticipates the following: (i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined by 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

A moderately severe disability of muscles anticipates the following: (i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe disability of muscles anticipates the following: (i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Rating for Residuals of a Shell Fragment Wound for the Left Leg

The Veteran is currently rated 30 percent for residuals of a shell fragment wound of the left leg with fractures of the tibia, fibula and fifth metatarsal and cuboid bones with Muscle Group XII injury (left leg muscle disability).  

A 30 percent evaluation is assigned for severe injuries to Muscle Group XII.  Diagnostic Code 5312. 

A 40 percent evaluation is warranted for amputation of the leg at a lower level, permitting prosthesis. Diagnostic Code 5165.  A 40 percent evaluation is also warranted for amputation of the forefoot, proximal to the metatarsal bones (more than one-half of metatarsal loss), Diagnostic Code 5166, or for loss of use of the foot.  Diagnostic Code 5167.

In this case, the Veteran is receiving the maximum schedular evaluation for Muscle Group XII injury, residual of the shell fragment wound of the left leg.  Following the VA examination in April 2003, the examiner concluded that the Veteran had a severe injury to Muscle Group XII.  All VA examinations including the April 2003 VA examination demonstrated that the Veteran had active range of motion of the left knee, ankle and foot, there is no basis on which it may be concluded that loss of use of the foot is present.  Even the Veteran's expert, Dr. Hassman concluded that the evidence for a rating greater than 30 percent is not there.  There is no evidence that the Veteran's disability picture equates to the same as if the Veteran had an amputation with prosthesis.  Thus, the Board concludes that the preponderance of the evidence is against the claim for a rating greater than 30 percent for residuals of a shell fragment wound of the left leg and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Rating for Residuals of a Shell Fragment Wound of the Right Leg

A 20 percent evaluation may be assigned for injuries to Muscle Group XI, which are moderately severe.  A 10 percent evaluation will be assigned when moderate.  Diagnostic Code 5311. 

Initially, the Board notes that the April 2003 VA examination demonstrated that the Veteran did not have full range of motion of the right knee and he subsequently underwent a right total knee replacement.  It must be emphasized, however, that the Veteran's right knee degenerative disease disability is now service connected and has been separately rated.  To include the symptoms, residuals, and limitations of the right knee again in the rating for Muscle Group XI would violate the rule against pyramiding.  38 C.F.R. § 4.14.  

After a thorough review of the evidence, the Board concludes that the Veteran's muscle group XI disability warrants a 10 percent rating.  VA examinations revealed that the Veteran has no tendon damage and that muscle strength of the lower extremities was 5/5.  There was no indication of any muscle herniation, and the Veteran had functional right ankle motion without pain, lack of endurance, or weakness.  The VA examinations have not demonstrated a through and through or deep penetrating wound with debridement, prolonged infection, sloughing of soft parts and intramuscular scarring. There has not been any evidence of the cardinal signs and symptoms of muscle disability, (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement).  There is no loss of deep fascia or muscle substance or impairment of muscle tone and loss or power or lowered threshold of fatigue.  There are none of the signs of severe muscle disability.  38 C.F.R. § 4.56 (d)(1)(4)(iii).  Thus, the Board concludes that the preponderance of the evidence is against the claim for a rating greater than 10 percent for residuals of a shell fragment wound of the right leg and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Increased Rating for Sensory Neuropathy Left Foot

VA examinations have demonstrated that the Veteran has decreased sensation in the left mid-foot.  There has not been any demonstration of other neurological disability such as loss of motor function.  Based on the evidence, the Board finds that the Veteran is entitled to 10 percent for mild sensory neuropathy of the left mid-foot. The Board concludes that the evidence does not indicate that the Veteran's neuropathy more closely approximates moderate neuropathy as the limitation appears to be solely sensory and does not involve motor loss.  Motor strength, measured at active motion against full resistance, and most reflexes were within normal limits.  He had normal muscle tone with no muscle atrophy and no joint movement that is not otherwise accounted for by another service connected disability, e.g., the left leg Muscle Group XII disability.   See 38 C.F.R. § 4.14.  

The Board acknowledges the Veteran's argument that his disability is more severe because he suffers pain in addition to loss of sensation  The Veteran has, however, other disabilities of the left lower extremity that play a role, including pain.  For instance, the Veteran is rated 30 percent for his left leg shrapnel wound disability (Muscle Group XII).  He is also rated for the degenerative arthritis of the left mid-foot at 10 percent.  Those ratings also incorporate or acknowledge pain.  38 C.F.R. § 4.59.  To the extent that those disabilities account for the Veteran's pain, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Board has determined that the Veteran's pain in the mid-foot has been recognized by the ratings for the other service-connected disabilities for the left leg.  To include pain in rating the left foot sensory neuropathy disability, when already accounted for in other service-connected disabilities, would violate the prohibition against pyramiding.  Stated another way, the Veteran is seeking two different disability ratings for the same condition.  Cullen v. Shinseki, 24 Vet. App. 74 (2010) (within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  The Veteran has not offered any explanation as to how each disability has resulted in distinct pain warranting a separate rating without violating the rule against pyramiding.  There is no competent medical evidence distinguishing the pain among the left foot disabilities.  Thus, pain is already reflected in the current ratings.  An increased rating cannot be awarded for the neuropathy diagnosis based upon evidence of record without violating the rule against pyramiding.  

Finally, the Board is informed by the VA examiners' assessment that the Veteran's left mid-foot neurological disability is of a mild severity.  As noted above, however, the Board does not base its finding on just the examiners opinions, but for the other reasons expressed.  There also is no evidence of severe incomplete paralysis with marked muscular atrophy or complete paralysis of any nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Therefore, a separate rating for the other nerves of the left leg under their appropriate diagnostic code is not warranted

Thus, the Board concludes that the evidence does not indicate that the Veteran's sensory neuropathy of the left foot more closely approximates moderate or moderately-severe neuropathy.  Since the symptoms of the disability are mostly sensory, the schedular criteria require a finding of mild severity, which warrants a 10 percent rating.  There are no other diagnostic codes that apply. 

As the preponderance of the evidence is against a rating higher than 10 percent for sensory neuropathy of the left foot, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Increased Rating for Degenerative Disease of the Left Foot

Throughout the pendency of this appeal, the Veteran's service-connected degenerative disease of the left foot has been rated under Diagnostic Code 5284, other injuries of the foot.  Diagnostic Code 5003, degenerative arthritis, directs ratings will be made on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  Under Diagnostic Code 5284, the criterion for a 10 percent rating is a moderate foot injury.  The criterion for a 20 percent rating is a moderately severe foot injury.  The criterion for a 30 percent rating, the maximum schedular rating under Diagnostic Code 5284, is a severe foot injury.

The findings from the above VA examinations have not approximated the criteria for a compensable (10 percent) rating under Diagnostic Code 5284.  At no time throughout the pendency of this appeal has the Veteran's left foot disability been manifested by symptoms of moderate foot impairment, even considering functional loss due to painful motion or other symptoms of pain, weakness, excess fatigability, swelling, deformity, or atrophy on repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  On the contrary, the clinicians who have examined the Veteran have all concurred that this disability is productive of no more than mild impairment for which a noncompensable rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Nevertheless, although the medical evidence demonstrates that while the Veteran does not have any compensable loss of function of his left foot such as loss of motion, he has pain.  As the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this instance, the minimal available rating for his foot disability under Diagnostic Code 5284 is 10 percent.

The Board also finds that a rating higher than 10 percent is not warranted during the applicable period on appeal.  At all relevant times, there has not been any evidence that the Veteran's left foot disability been manifested by symptoms of moderate foot impairment, even considering functional loss due to painful motion or other symptoms of pain, weakness, excess fatigability, swelling, deformity, or atrophy on repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  On the contrary, the VA examiner in July 2012 concluded that this disability, degenerative disease of the left foot, by itself, would not impact his ability to work.  The examiner also concluded that arthritis has not been documented in multiple joints of the feet.  

The Board finds that none of the other diagnostic codes pertaining to the foot are applicable in this instance. 38 C.F.R. § 4.71a, Diagnostic Codes 5076-5083.  Moreover, the Veteran has not alleged, and the record does not otherwise show, that his service-connected disability encompasses symptoms of pes planus (5076), weak foot (5077), claw foot (5078), metatarsalgia (5079), hallux valgus (5280), hallux rigidus (5081), hammer toes (5082), or malunion or nonunion of the tarsal or metatarsal bones (5083).  Therefore, the diagnostic codes contemplating those disorders are not for application. 38 C.F.R. § 4.71a, Diagnostic Codes 5077, 5078, 5079, 5080, 5081, 5082, 5083. Furthermore, none of the lay and clinical evidence submitted in connection with this appeal indicates that the Veteran's left toe disability is ratable under any of the other musculoskeletal codes or any of diagnostic criteria outside the purview of 38 C.F.R. § 4.71a.  Accordingly, the Board finds that all of the schedular rating criteria pertinent to the Veteran's claim are effectively encompassed in Diagnostic Codes 5003, 5010, and 5284. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5284.  Thus, the Board has considered applying alternate diagnostic codes to evaluate the Veteran's left foot disability, but finds none are applicable.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As the preponderance of the evidence is against a rating higher than 10 percent for degenerative disease of the left mid-foot, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating for Posttraumatic Stress Disorder (PTSD)

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders.

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 and the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning. GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met. It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

 Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).)

Facts

In January 2004, the Veteran underwent a mental health evaluation by a private psychologist, Dr. E. Tripi.  She noted the Veteran has graduated from college and is on his third marriage.  The first marriage ended in divorce and the second wife died.  The Veteran and his third wife have two children.  He had been working as an engineer for General Motors since 1965.  Drinking had never been a problem for the Veteran.  

The Veteran reported difficulty falling and staying asleep.  He has a dream every night about dying.  He often wakens sweating and frightened.  The Veteran has daily intermittent intrusive thoughts regarding service in Vietnam.  He has flashbacks especially if he sees a movie showing a jungle or he smells mold.  He becomes extremely upset with people, places, and events that remind him of the military.  The Veteran tries to remain respectful.  The Veteran also stated he has felt emotionally numb and void of feeling.  He states he has many rocky interpersonal relationships.  He has avoided talking about his trauma for many years because he does not think people will believe him.  He has felt alienated and different but always tries to get people to like him.  He has had a sense of doom and negativity since he left service.  He has blanks in his memory of his stressors.  The Veteran also reported frequent outbursts of anger and irritability.  He has fair concentration.  The Veteran stated when he starts a project, he is driven to not only finish it but also perfectly.  He tends to be very safety conscious and overprotective to those close to him.  He had an exaggerated startle response. 

Dr. Tripi diagnosed PTSD and assigned a GAF score of 50.  She characterized the symptoms as having a moderate effect in function.  She also noted that the Veteran had medical problems involving his knees, high cholesterol, and thyroid problems.  She noted he has worked for many years for General Motors in a very responsible position, but worked overtime to keep himself busy.  

In a stressor statement dated in September 2009, the Veteran stated he has nightmares that cause him to awaken and then he is unable to return to sleep and he goes and sits in his living room.  He states that, unlike before service, he is jumpy, hyperalert, and very paranoid at home or in public, worried someone will harm him or his family.  He wakes up at the smallest noise and he gets up and checks the house.  He also stated he loses his temper and small things seem huge to him.  He stated he has tried using alcohol to medicate his symptoms but he also knows that it is not healthy to do so.  Prescription anti-depressant medication helps a little.  He re-experiences events not only in nightmares but also in flashbacks and thinking about events regularly over the past years.  He has numbness after an event and has had difficulties in feeling or talking about events.  The Veteran states he is not close to anyone or interest in family, friends, and activities he use to enjoy such as hunting.  He also has survivor's guilt.  

In an employability assessment dated in August 2010, the Veteran reported his driver's license allows him to use a motorcycle, which he does when he is feeling physically able to do so.  In a similar manner, he states he enjoys fishing and hunting, but is limited due to his physical problems.  When he is feeling well physically, he does errands or a hobby he enjoys, but feels it physically the next day.  He will make breakfast for his children and sometimes makes dinner.  The Veteran reported his physical problems cause him to lose concentration or focus.  When he worked as a lead engineer, he supervised up to 50 people.  The private evaluator concluded the Veteran was not employable but overall, while acknowledging the Veteran has PTSD, the evaluator discussed the Veteran's physical disabilities as the reason the Veteran was not competitively employable.  

In a VA examination for PTSD in August 2011, the examiner noted that the Veteran had recently divorced.  The Veteran's only mental health disability is PTSD.  The Veteran stated he was drinking alcohol more since the divorce.  The examiner noted the Veteran completed 42 years of employment with GM and retired in 2007.  The Veteran was not currently receiving mental health treatment.  

He denied any current complications specific to alcohol or illicit substance abuse.  The Veteran still enjoyed hunting and found sitting out in the woods therapeutic.  He had dreams every night about service that really bother him.  He feels helpless at times and he cannot control his memories.  He gets upset when things from the past come back to haunt him.  Continued media coverage of the Iraq/Afghanistan war trigger memories of past military trauma. The Veteran has become increasingly avoidant of conversations pertaining to his service years, and especially those involving his tour of duty in Vietnam.  The examiner noted PTSD caused recurrent and distressing recollections, recurrent dreams of the events, and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran had markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  He had difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  

The PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner stated the symptoms were anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Even though the Veteran completed an anger management course years ago, he still found himself easily upset.  He believed his anger hurt a lot of his relationships over the years.   

The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that the symptom severity, based on the available evidence, appeared to vacillate between moderate to, moderately- severe ranges.  No psychiatric interventions were identified.  Relationship functioning were strained, along with the Veteran's ability to appropriately modulate anger. Since retirement, he has become increasingly reflective, and will find himself drifting back to Vietnam, more and more.  Psychosocial functioning and overall quality of life was marginal.  The GAF score was 55.  

In a VAMC outpatient note dated in June 2013, the Veteran was now divorced but had custody of his two children every other week.  

Analysis

Initially, the Board acknowledges that the evidence supporting the Veteran's claim for a higher rating for his PTSD disability are his opinions as to the severity if his service connected PTSD.  As noted earlier, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying psychological disabilities.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the VA examiner and the private psychologist who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical and psychological findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective testimony of increased symptomatology.

At all relevant times, the Veteran's PTSD disability has been rated at 30 percent. The Board also recognizes that the Veteran's overall mental health may have deteriorated since his divorce.  Nevertheless, in evaluating the evidence, the Board concludes that the VA examination show that the symptoms of PTSD have affected the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 30 percent rating, and no higher, under Diagnostic Code 9411. The evidence shows that the psychiatric symptomatology was of such extent, severity, depth, and persistence that approximates the level of functional impairment contemplated for a 30 percent schedular rating, and the record overall reflects few, if any, symptoms or severity of PTSD that typify the level of functional impairment contemplated for a 50 percent schedular rating. 

The Veteran was alert and oriented and he took care of his personal appearance.  In examinations, the Veteran displayed normal or coherent thought process and thought content.  The symptoms did not interfere with his routine activities.  He functioned well enough to care for his children such as taking them to school, preparing breakfast for them, and more recently, because of the divorce, visiting with them every other week.  He is capable of performing activities of daily living, without any reported difficulty noted.  Frequent complaints included sleep problems, intrusive thoughts, hypervigilence, avoidance, startle response, social isolation, irritability, anger, memory impairment, and concentration difficulty, but none of these symptoms affect his ability to function independently.  For instance, he reported sleep disturbance, but there is no indication that while he was working, he lost time at work due to the PTSD.

While the evidence indicates that the Veteran has irritability and anger difficulties as well as social isolation problems that have affected his functioning, before he retired due to physical disabilities, he nevertheless maintained employment to the satisfaction of his employer as there is no evidence of reprimands, excessive absenteeism, or complaints by his superiors.  Further, he appears to have been able to balance work and maintain relationships with his co-workers as he was able to supervise up to 50 people.  There is no history of violence and his impulse control and judgment have remained intact.  The Veteran says he tries to remain respectful and wants people to like him.  

Although the Veteran indicated he did not like crowds, there is no indication that he could not perform most of his duties.  He has reported anger problems, but it appears that he never directed any anger or violence at his superiors or co-workers.  There is no evidence to suggest that he cannot work alone or if he does get angry, he cannot remove himself from the situation.  The Board also has no doubt that his PTSD affected his marriage and subsequent divorce, but as to his relationship with other family members, he is not estranged from any of them.  He does have joint custody of his two younger children.  As described, he has mild difficulties in establishing and maintaining social and occupational relationships due to PTSD.  

As for symptoms associated with the diagnosis of PTSD but not listed in Diagnostic Code 9411, the symptomatology does not more nearly approximate or equate to the level of occupation and social impairment with reduced reliability and productivity required for a 50 percent rating.  For example, the Veteran's sleep, memory, and concentration difficulties are not shown to have prevented him from performing his activities of daily living or to maintain gainful employment when he worked.  The Board also notes physical disabilities such as his problems with his lower extremities play a role, if not the more significant role in the sleep, memory, and concentration difficulties.  Further, his anxiety or avoidance has not prevented him from functioning independently, appropriately, and effectively.  He has been able to control his impulses, despite his self- assessment, and his judgment and insight were intact.  Finally, despite his assertions of emotional numbing and loss of interest, the Veteran has not completely lost interest in activities such as motorcycles, hunting, and fishing.  Any limitation in these activities again appears to be related more to his physical limitations as opposed to his PTSD.  

Furthermore, for the relevant period, the VA examination reports show that the assigned GAF scores mostly ranged from 50 to 55, indicating moderate disability.  The scores have remained relatively static throughout the period considered in this appeal.  The examiners have described his PTSD disability as productive of mild occupational and social impairment.  In any event, a disability rating depends on evaluation of all the evidence, and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Further, as discussed above, the symptoms and their severity have remained relatively stable even with additional personal stressors in the Veteran's life such as the divorce.  Although the Veteran has stated his symptoms have worsened, the Board notes that the Veteran's subjective complaints, as they relate to PTSD only, have remained essentially unchanged in severity when detailed beyond the Veteran's characterizations. To the extent any of the PTSD symptoms have worsened, the resulting social and industrial impairment, the focus of any mental health rating, remained unchanged.

The Board finds that the PTSD disability has not significantly changed and that a uniform evaluation is warranted for the period considered under this appeal.  Accordingly, as the degree of disability has not increased following the assignment of the initial rating a single evaluation, rather than "staged ratings" is proper. Fenderson, supra; see also Hart, supra. 

For these reasons, for all relevant times during the period under appeal, the preponderance of the evidence is against an initial rating higher than 30 percent for PTSD, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the Veteran has pain, loss of sensation, and loss of motion.  Musculoskeletal symptoms such as decreased range of motion, pain, stiffness, and weakness are clearly contemplated and provided for in the assigned ratings.  The Board has considered the Veteran's lay statements and the medical evidence regarding his disability.  The Veteran describes, as to those symptoms related to the shrapnel wounds, degenerative disease, and neuropathy, as decreased mobility, pain and numbness, and in the examination, also reported his impairment at work and his quality of life.  The Board has determined that such impairment of functioning is already encompassed in the rating criteria according to the diagnostic code for the residual disability.  In a similar manner, as to PTSD, higher ratings are provided for more severe conditions relating to PTSD, but the Veteran has not exhibited those symptoms or symptoms of a severity to warrant a higher rating.  Furthermore, the Veteran has not been hospitalized for PTSD and the Veteran has reported he has not missed work on account of PTSD.  The evidence has not shown that there is marked interference with employment.  The medical evidence demonstrates he would be mildly impaired in his ability to engage in physical and sedentary employment due to his PTSD.  Thus, as seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule adequately provides for ratings based on these symptoms and level of functional impairment.  The Veteran also does not offer any explanation or argument to explain how the ratings assigned are inadequate to describe the symptoms and their effect upon his daily life.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current schedular rating criteria.

A disability rating is intended to compensate for average impairment in earning capacity resulting from a service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of each disability at issue is contemplated by the Rating Schedule and the assigned schedular ratings are, therefore, adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

A claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has filed a separate claim for TDIU, which was denied in September 2009 and the Veteran expressed disagreement.  A subsequent rating decision in September 2013 awarded TDIU effective from February 2008.  This is considered a full grant of the benefit sought on the appeal for the claim for TDIU.  To date, the Veteran has not expressed disagreement in this regard.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a TDIU claim.


ORDER

Entitlement to service connection for a left foot posterior calcaneal spur disability is granted.  

A rating in excess of 30 percent for residuals of a shell fragment wound of the left leg, with fractures of the tibia, fibula and fifth metatarsal and cuboid bones with Muscle Group XII injury, is denied.

A rating in excess of 10 percent for residuals of a shell fragment wound of the right leg, with Muscle Group XI injury, is denied.

A rating in excess of 10 percent for mild sensory neuropathy of the left foot is denied.

A rating in excess of 10 percent for degenerative arthritis of the left mid-foot is denied.

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

As to the claims for service connection for a left ankle disability, for degenerative joint disease of the first metatarsophalangeal (MTP) joint of the left foot, and for degenerative arthritis of the left knee, the Board notes VA examiners in June 2003 concluded these disabilities are not related to service as there is no evidence of a shrapnel wound in the left ankle or the left knee.   The VA examiner in July 2012 concluded that the degenerative joint disabilities occurred as part of the normal aging process.  The Veteran's private expert, Dr. Hassman, expressed no opinion about these disabilities.  Nevertheless, the Board notes that the medical evidence suggests, and the Veteran has raised the possibility, that his service-connected disabilities caused or aggravated these disabilities.  Secondary causation has not been addressed in the VA examinations.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  While the July 2012 examiner stated the Veteran' current degenerative joint disabilities, such as the degenerative disease of the first MTP joint, were not related to service, he did not explain his reasoning.  The Board has therefore determined that a new VA examination should occur as to the left knee, left foot first MTP and left ankle disabilities to address secondary causation. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA joints examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left knee disability was caused or aggravated by the Veteran's service-connected disabilities.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current degenerative joint disease of the first metatarsophalangeal (MTP) joint, left foot was caused or aggravated by the Veteran's service-connected disabilities.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current left ankle disability and if so, was it caused or aggravated by the Veteran's service-connected disabilities.

Aggravation is defined as a permanent worsening of the disability beyond the natural progression.

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

A complete rationale must be provided for all opinions offered.

2.  After the development requested is completed, readjudicate the claims for service connection for left ankle disability, first MTP joint of the left foot disability, and left knee disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


